DETAILED ACTION
This is in response to Application # 17/478,634.  Claims 1-14 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, 8-9, and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 8-9 of U.S. Patent No.11,159,422.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in claims 1 and 8 of the instant application that recite “PDCP duplication configuration for configuring a plurality of logical channels (LCHs) between a media access control (MAC) entity of the UE and a plurality of radio link control (RLC) entities of the UE … the PDCP duplication function is activated and a number of active LCHs is greater than one …” is an obvious variant of the limitations in claims 1 and 8 of US 11,159,422 that recite “the [PDCP] configuration indicating: (i) an association between the PDCP entity and a plurality of radio link control (RLC) entities … submitting, by the PDCP entity, the at least one and a duplicate of the at least one of the one or more PDCP PDUs to the primary RLC entity and at least another one of the plurality of RLC entities ….”  A plurality of RLC entities (i.e. a primary and at least another RLC entity) correspond one-to-one with a plurality of logical channel (LCHs) (i.e. greater than one active LCHs).  As a result, RLC entities and LCHs are functionally and association-wise an extension and stand-ins for one another.  See US PAT. 11159422; Figs. 5 and 8; Col. 17 / lines 26-34; Col. 20 / lines 5-8.  For further comparison of obvious variation of limitations between the instant application and those of US PAT. 11159422; see the table below.  

Instant Application
US PAT. 11,159,422
1. A method for performing a packet data convergence protocol (PDCP) duplication function by a user equipment (UE), the method comprising: 

receiving, from a base station, PDCP duplication configuration for configuring a plurality of logical channels (LCHs) between a media access control (MAC) entity of the UE and a plurality of radio link control (RLC) entities of the UE, the PDCP duplication configuration further for configuring one or more LCHs as active LCHs and one or more other LCHs as inactive LCHs; 

receiving, from the base station, an LCH cell restriction configuration for associating resources of one or more of a plurality of serving cells with each LCH of the plurality of LCHs; 

determining whether the PDCP duplication function is activated; when the PDCP duplication function is activated and a number of active LCHs is greater than one, applying, by the MAC entity, the LCH cell restriction configuration to the active LCHs of the plurality of LCHs; and when the PDCP duplication function is activated and the number of active LCHs is equal to one, not applying, by the MAC entity, the LCH cell restriction configuration to any of the plurality of LCHs.
4. wherein the plurality of RLC entities is also associated with a PDCP entity of the UE, wherein the PDCP entity executes the PDCP duplication function to generate duplicated PDCP packets.

5. wherein receiving the PDCP duplication configuration comprises receiving the PDCP duplication configuration from the base station via radio resource control (RRC) signaling.

1. A method for a packet data convergence protocol (PDCP) duplication function for a user equipment (UE) that is configured with a first cell group and a second cell group, the method comprising: 

receiving, from a base station, through radio resource control (RRC) signaling, a configuration for a PDCP entity, 

the configuration indicating: (i) an association between the PDCP entity and a plurality of radio link control (RLC) entities, each RLC entity associated with one of the first and second cell groups, wherein the plurality of RLC entities comprises at least three RLC entities; (ii) a first RLC entity in the plurality of RLC entities associated with the first cell group to be a primary RLC entity; and (iii) a second RLC entity in the plurality of RLC entities associated with the second cell group to be a secondary RLC entity; 

duplicating, by the PDCP entity, at least one of one or more PDCP protocol data units (PDUs); 

and submitting, by the PDCP entity, the at least one and a duplicate of the at least one of the one or more PDCP PDUs to the primary RLC entity and at least another one of the plurality of RLC entities respectively, 

wherein: a first subset of the plurality of RLC entities comprises one or more RLC entities indicated as active while a second subset of the plurality of RLC entities comprises one or more RLC entities indicated as inactive, and the at least another one of the plurality of RLC entities receiving the duplicated one or more PDCP PDUs is an RLC entity in the first subset of the plurality of RLC entities.
2. further comprising: when the duplication function is deactivated, not applying, by the MAC entity, the LCH cell restriction configuration to any of the plurality of LCHs irrespective of the number of active LCHs.
2. The method of claim 1 further comprising: deactivating the PDCP duplication function, after receiving a medium access control (MAC) control element (CE) indicating to deactivate the PDCP duplication function; stopping duplicating subsequent PDCP PDUs, after the PDCP duplication function is deactivated; selecting, for each of the subsequent PDCP PDUs, one of the primary and secondary RLC entities; and submitting each of the subsequent PDCP PDUs to the corresponding one of the selected one of the primary and secondary RLC entities.
8. A user equipment (UE) comprising: at least one processor; and one or more non-transitory computer-readable media coupled to the at least one processor and having computer-executable instructions which when executed by the at least one processor, cause the UE to: 

receive, from a base station, PDCP duplication configuration for configuring a plurality of logical channels (LCHs) between a media access control (MAC) entity of the UE and a plurality of radio link control (RLC) entities of the UE, the PDCP duplication configuration further for configuring one or more LCHs as active LCHs and one or more other LCHs as inactive LCHs; 

receive, from the base station, an LCH cell restriction configuration for associating resources of one or more of a plurality of serving cells with each LCH of the plurality of LCHs; 

determine whether the PDCP duplication function is activated; when the PDCP duplication function is activated and a number of active LCHs is greater than one, apply, by the MAC entity, the LCH cell restriction configuration to the active LCHs of the plurality of LCHs; and when the PDCP duplication function is activated and the number of active LCHs is equal to one, not apply, by the MAC entity, the LCH cell restriction configuration to any of the plurality of LCHs.

11. wherein the plurality of RLC entities is also associated with a PDCP entity of the UE, wherein the PDCP entity executes the PDCP duplication function to generate duplicated PDCP packets.

12. wherein receiving the PDCP duplication configuration comprises receiving the PDCP duplication configuration from the base station via radio resource control (RRC) signaling.
8. A user equipment (UE) comprising: one or more non-transitory computer-readable media having computer-executable instructions for a packet data convergence protocol (PDCP) duplication function for a PDCP entity of the UE; and at least one processor coupled to the one or more non-transitory computer-readable media, and configured to execute the computer-executable instructions to: 
receive, from a base station, through radio resource control (RRC) signaling, a configuration for the PDCP entity, 

the configuration indicating: (i) an association between the PDCP entity and a plurality of radio link control (RLC) entities, each RLC entity associated with one of the first and second cell groups, wherein the plurality of RLC entities comprises at least three RLC entities; (ii) a first RLC entity in the plurality of RLC entities associated with the first cell group to be a primary path; and (iii) a second RLC entity in the plurality of RLC entities associated with the second cell group to be a secondary path;

duplicate, by the PDCP entity, at least one of one or more PDCP protocol data units (PDUs); and 

submit, by the PDCP entity, the at least one and a duplicate of the at least one of the one or more PDCP PDUs to the primary RLC entity and at least another one of the plurality of RLC entities respectively, 

wherein: a first subset of the plurality of RLC entities comprises one or more RLC entities indicated as active while a second subset of the plurality of RLC entities comprises one or more RLC entities indicated as inactive, and the at least another one of the plurality of RLC entities receiving the duplicated one or more PDCP PDUs is an RLC entity in the first subset of the plurality of RLC entities.
9. The UE of claim 8, wherein the computer-executable instructions, when executed by the at least one processor, further cause the UE to: when the duplication function is deactivated, not apply, by the MAC entity, the LCH cell restriction configuration to any of the plurality of LCHs irrespective of the number of active LCHs.
9. The UE of claim 8, wherein the at least one processor is further configured to execute the computer-executable instructions to: deactivate the PDCP duplication function, after receiving a medium access control (MAC) control element (CE) indicating to deactivate the PDCP duplication function; stop duplicating subsequent PDCP PDUs, after the PDCP duplication function is deactivated; select, for each of the subsequent PDCP PDUs, one of the primary and secondary RLC entities; and submit each of the subsequent PDCP PDUs to the corresponding one of the selected one of the primary and secondary RLC entities.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Dong (CN 113366882).

Regarding Claim 1,
A method for performing a packet data convergence protocol (PDCP) duplication function by a user equipment (UE), the method comprising: 

receiving, from a base station, PDCP duplication configuration for configuring a plurality of logical channels (LCHs) between a media access control (MAC) entity of the UE and a plurality of radio link control (RLC) entities of the UE [Dong: p. 6; Figure 3 is a block diagram of a Packet Data Control Protocol (PDCP) replication with more than two copies, in accordance with some embodiments; the block diagram 300 may include a UE 302 utilizing four RLC entities 304; each two of the RLC entities 304 may utilize a respective MAC 306; each RLC entity 304 may facilitate transmission of a respective replica; in addition, the combination of a particular RLC entity and a particular MAC and associated serving cell/BS (not shown) may be referred to as a logical path (which may include the RLC entity and corresponding Logical Channel (LCH) and corresponding air interface); the baseline step 1 may be when the UE receives a PDCP duplication configuration from the NW], 

the PDCP duplication configuration further for configuring one or more LCHs as active LCHs and one or more other LCHs as inactive LCHs [Dong: p. 6; the baseline step 2 may be to activate or deactivate PDCP replication and determine the number of replicas (e.g., duplicate replicas) from measurements from the UE side and/or by control signals from the NW side (e.g., as indicated by the NW side), and determine the radio link control entity and/or serving cell for each duplicate transmission; The primary path for duplication may indicate a primary path that may be used for transmission of PDCP data PDUs while duplication is deactivated, and for transmission of PDCP control PDUs while duplication is activated. This primary path may be configured in cell groups. Also, the primary path may include a Cell Group (CG) indication (e.g., a CG identifier) and/or a Logical Channel (LCH) Identifier (ID)]; 

receiving, from the base station, an LCH cell restriction configuration for associating resources of one or more of a plurality of serving cells with each LCH of the plurality of LCHs [Dong: p. 6; in the case where the NW has separate CU-DUs (e.g., separate CU/DUs), the CUs may inform the DUs of the configuration or reconfiguration of the PDCP duplication status for scheduling UL grants by the DUs; this notification may also include the number of RLC entities activated, LCH indicators, cell group indicators, and/or PDCP duplication indicators]; 

determining whether the PDCP duplication function is activated; when the PDCP duplication function is activated and a number of active LCHs is greater than one, applying, by the MAC entity, the LCH cell restriction configuration to the active LCHs of the plurality of LCHs [Dong: p. 8; The UE-based solution may include a first step, a second step and a third step. As a first step, if PDCP replication is activated, a plurality of RLC entities may be configured by the UE through RRC configuration. This configuration may be based on criteria for selecting the RLC entity, including a handover-out threshold for PDCP Lout and a handover-in threshold for PDCP Lin. In certain embodiments, criteria for selecting an RLC entity may include, for example, channel state information (e.g., Received Signal Reference Power (RSRP) and/or Reference Signal Received Quality (RSRQ) and/or signal to interference and noise ratio (SINR) or other information that may indicate a current transmission state of an LCH associated with the RLC entity); p. 8; In addition to UE-based solutions, various embodiments may also provide NW-based solutions for RLC selection; the RRC message may include the relevant RLC entity identity (e.g., LCH ID) for which PDCP replication is activated, as well as the identification of the cell group; p. 9; As a first step, when PDCP replication is activated, multiple serving cells may be configured for each replica transmission by RRC messages (e.g., via LCH-to-cell restriction method)]; and 

when the PDCP duplication function is activated and the number of active LCHs is equal to one, not applying, by the MAC entity, the LCH cell restriction configuration to any of the plurality of LCHs [Dong: p. 9; In certain embodiments, RLC selection/reselection and/or serving cell selection/reselection may be utilized prior to increasing the number of replicas (e.g., activating additional PDCP replication) when the current UL transmission does not match the reliability requirements. For example, each leg (e.g., a separate logical path including the RLC entity and corresponding LCH and corresponding air interface) associated with the PDCP entity may be modified to meet reliability requirements when either of the following two conditions are met, prior to determining to increment the number of PDCP copies or activating additional CA or DC copy. As a first case, there may not be candidate RLC entities that can meet the reliability requirements for RLC selection/reselection.
Note:
No candidate RLC entities meeting requirement means that replication is not expanded to any other RLC entities and their corresponding logical channels.  Thus, only a default RLC entity remains.

Regarding Claim 2,
further comprising: when the duplication function is deactivated, not applying, by the MAC entity, the LCH cell restriction configuration to any of the plurality of LCHs irrespective of the number of active LCHs [Dong: p. 5; when PDCP replication is activated, the PDCP may generate two copies of PDCP data PDUs and deliver them to two associated RLC entities, respectively; when the PDCP duplication is deactivated, the PDCP may transmit PDCP data PDUs to the RLC entity when at least one of the following two conditions is satisfied; The second condition may be when the PDCP entity submits the generated PDCP data PDU to the primary RLC entity; p. 6; This deactivation or activation of PDCP replication may be UE-based, Network (NW) based, or a combination of both UE and NW based; The primary path for duplication may indicate a primary path that may be used for transmission of PDCP data PDUs while duplication is deactivated].

Regarding Claim 3,
wherein applying the LCH cell restriction configuration comprises allocating, by the MAC entity, the resources of one or more of a plurality of serving cells to each LCH of the plurality of LCHs [Dong: p. 9; This cell selection scheme may include a UE-based solution or an NW-based solution. For UE-based solutions, this cell selection scheme may be used across three exemplary steps. As a first step, when PDCP replication is activated, multiple serving cells may be configured for each replica transmission by RRC messages (e.g., via LCH-to-cell restriction method); p. 13; n operation 676, CU 608D may indicate to DU 606D information regarding RLC entity selection/reselection, which may be used for configuration or reconfiguration of the LCH-to-cell mapping relationship. These LCH-to-cell mappings can specify a serving cell (e.g., a current or restricted serving cell) associated with each LCH for PDCP replication (e.g., for UL transmission using multiple PDCP PDU replicas); At operation 680, UE 602D may apply the received RLC entity selection/reselection information and/or MAC CEs including serving cell selection/reselection for each duplicate transmission].

Regarding Claim 4,
wherein the plurality of RLC entities is also associated with a PDCP entity of the UE, wherein the PDCP entity executes the PDCP duplication function to generate duplicated PDCP packets [Dong: each two of the RLC entities 304 may utilize a respective MAC 306; each RLC entity 304 may facilitate transmission of a respective replica; in addition, the combination of a particular RLC entity and a particular MAC and associated serving cell/BS (not shown) may be referred to as a logical path (which may include the RLC entity and corresponding Logical Channel (LCH) and corresponding air interface); p. 7; the UE-based scheme can be used for PDCP replication with multiple copies (e.g., 2+ copies).  In certain embodiments, such a UE-based scheme may have a first step in which a PDCP entity is established or re-established at the UE. Establishment or re-establishment of the PDCP entity may be based on configuration information. For example, this configuration information may include any of the following: a minimum number of copies per data radio bearer; a maximum number of copies; a cell group identifier; a serving cell identifier; a logical channel identifier, etc.].

Regarding Claim 5,
wherein receiving the PDCP duplication configuration comprises receiving the PDCP duplication configuration from the base station via radio resource control (RRC) signaling [Dong: p. 7: the NW may configure the number of copies according to the current wireless environment and the service reliability requirements determined by the MAC CE or Radio Resource Control (RRC) configuration].

Regarding Claim 6,
wherein receiving the LCH cell restriction configuration comprises receiving the LCH cell restriction configuration from the base station via the same RRC signaling or a different RRC signaling [Dong: p. 7: the NW may configure the number of copies according to the current wireless environment and the service reliability requirements determined by the MAC CE or Radio Resource Control (RRC) configuration; For example, the MAC CE may include an indication of the number of replicas, or an indication of the LCH for which replication is active, or an indication of whether CA or DC replication is present. In some embodiments, this MAC CE may be the same or different from the MAC CE indicating PDCP duplication activation or deactivation; p. 7; an inter-node configuration may be introduced that specifies a configuration between a primary node (MN) and a Secondary Node (SN) to determine whether DC replication should be used. This determination may be communicated to the UE via, for example, RRC signaling, PDCP control PDU, or MAC CE communication; p. 9; this LCH cell selection scheme can include an NW-based solution, according to various embodiments. This NW-based solution can reconfigure the set of serving cells for one duplicate transmission responsible for PDCP duplicate transmissions, either through RRC messages or MAC CE messages, depending on current channel state information or other information].

Regarding Claim 7,
further comprising: receiving, from the base station, a MAC control element (CE) that indicates one of an activation and a deactivation of the PDCP duplication function [Dong: p. 7: the NW may configure the number of copies according to the current wireless environment and the service reliability requirements determined by the MAC CE or Radio Resource Control (RRC) configuration].

Regarding claims 8-14, which recite a user equipment (UE) having the same claim limitations as those in claims 1-7 above, the same rationale of rejection as presented in claims 1-7 is applicable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Wang (US 2020/0084682) teaches that the transmitting subunit is specifically configured to transmit, by two different RLC entities and corresponding logic channels and via an MAC layer, the two identical data packets of the radio bearer configured with the PDCP duplication function to two different cells, respectively [Wang: 0052].
Paladugu (US 2019/0387561) teaches that to configure PDCP replication of a specific radio bearer, the CU 710 may send a MAC CE or RRC message to the UE 115 to indicate which logical channels corresponding to the specific radio bearer are activated for PDCP packet replication. The MAC CE or RRC message may indicate which cell groups should be used for PDCP packet replication corresponding to the specific radio bearer [Paladugu: 0177].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468